Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having application No. 17/723,318 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. However, the IDS entry WO 1995002349 listed under heading of “Foreign Patent Documents” appears to be irrelevant to the subject matter of the claims of instant application.

INFORMATION CONCERNING CLAIMS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,307,772 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are in use/order of words in claims language. The differences do not make claims patentably distinct from each other.

2.	Claims 1-2 of instant application (Application No. 17/723,318) is compared to claims 1-20 of Patent No. 11,307,772 B1 in the following table:
US Patent 11,307,772 B1
US Application 17/723,318
1. A method comprising: by a data storage controller: receiving a read request for data on a first device; prior to issuing the read request to the first device, 
determining that servicing of a reconstruct read request for the data by a second device can complete prior to servicing of the read request by the first device; 
prior to issuing the read request to the first device and in response to determining that servicing of the reconstruct read request for the data by the second device can complete prior to servicing of the read request by the first device, 
initiating the reconstruct read request configured to obtain the data from the second device.
1. A method comprising: 




determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device; and 
prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, 


initiating the reconstruct read request configured to obtain data stored on the second storage device.
2. The method of claim 1 
wherein 
determining whether to issue the read request to the first device includes: determining whether the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; 
in response to determining that the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request by issuing the read request to the first device; and 
in response to determining that the second device is not predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request to the second device
2. The method of claim 1 further comprising 
determining whether to issue the read request to the first device, including: determining whether the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; 
based on determining that the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 

servicing the read request by issuing the read request to the first device; and based on determining that the second device is not predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 

servicing the read request with the reconstruct read request.
3. The method of claim 1 further comprising: in response to determining that the second device is not exhibiting variable response time behavior, determining whether the first device is not exhibiting variable response time behavior; in response to determining that the first device is exhibiting variable response time behavior, servicing the read request with the reconstruct read request to the second device.
3. The method of claim 1 further comprising: determining that the second device is not exhibiting variable response time behavior; determining whether the first device is not exhibiting variable response time behavior; and based on determining that the first device is exhibiting variable response time behavior, servicing the read request with the reconstruct read request.
4. The method of claim 3 further comprising: 
in response to determining that the first device is not exhibiting variable response time behavior: issuing the read request to the first device; 
determining whether the read request to the first device returns a first result before the reconstruct read request to the second device returns a second result; in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the first result; 
and in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the second result.
4. The method of claim 3 further comprising, 
based on determining that the first device is not exhibiting variable response time behavior: issuing the read request to the first device; 
determining whether the read request to the first device returns a first result before the reconstruct read request returns a second result; based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, servicing the read request with the first result; 

and based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, 

servicing the read request with the second result.
5. The method of claim 4 further comprising in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, discarding the second result.
5. The method of claim 4 further comprising based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, 
discarding the second result.

6. The method of claim 4 further comprising 
in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, 
removing the reconstructive read request from the second device.
6. The method of claim 4 further comprising 
based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, 
removing the reconstructive read request.
7. The method of claim 4 further comprising 
in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, 
discarding the first result.
7. The method of claim 4 further comprising 
based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, discarding the first result.

8. The method of claim 4 further comprising 
in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, 
removing the read request from the first device.
8. The method of claim 4 further comprising 
based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, 

removing the read request from the first device.
9. An apparatus comprising a computer processor and a computer memory, 
the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: by a data storage controller: receiving a read request for data on a first device; prior to issuing the read request to the first device, determining that servicing of a reconstruct read request for the data by a second device can complete prior to servicing of the read request by the first device; 
prior to issuing the read request to the first device and in response to determining that servicing of the reconstruct read request for the data by the second device can complete prior to servicing of the read request by the first device, 
initiating the reconstruct read request configured to obtain the data from the second device.
9. An apparatus comprising a computer processor and a computer memory, 
the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device; and 


prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, 

initiating the reconstruct read request configured to obtain data stored on the second storage device.
10. The apparatus of claim 9 wherein 


determining whether to issue the read request to the first device includes: 
determining whether the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; in response to determining that the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, servicing the read request by issuing the read request to the first device; and in response to determining that the second device is not predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request to the second device.
10. The apparatus of claim 9 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of determining whether to issue the read request to the first device, including: determining whether the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; based on determining that the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request by issuing the read request to the first device; and based on determining that the second device is not predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request.

11. The apparatus of claim 9 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of: 
in response to determining that the second device is not exhibiting variable response time behavior, 
determining whether the first device is not exhibiting variable response time behavior; 
in response to determining that the first device is exhibiting variable response time behavior, servicing the read request with the reconstruct read request to the second device.
11. The apparatus of claim 9 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: determining that the second device is not exhibiting variable response time behavior; 
determining whether the first device is not exhibiting variable response time behavior; and 
based on determining that the first device is exhibiting variable response time behavior, servicing the read request with the reconstruct read request.
12. The apparatus of claim 11 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of: 
in response to determining that the first device is not exhibiting variable response time behavior: 
issuing the read request to the first device; determining whether the read request to the first device returns a first result before the reconstruct read request to the second device returns a second result; 
in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the first result; and in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the second result.
12. The apparatus of claim 11 further comprising, 



based on determining that the first device is not exhibiting variable response time behavior: 
issuing the read request to the first device; determining whether the read request to the first device returns a first result before the reconstruct read request returns a second result; 

based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, servicing the read request with the first result; and based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, 

servicing the read request with the second result.
13. The apparatus of claim 12 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, discarding the second result.
13. The apparatus of claim 12 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, discarding the second result.
14. The apparatus of claim 13 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, 
removing the reconstructive read request from the second device.
14. The apparatus of claim 12 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, 

removing the reconstructive read request.
15. The apparatus of claim 13 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, discarding the first result.
15. The apparatus of claim 12 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, discarding the first result.
16. The apparatus of claim 13 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, 
removing the read request from the first device.
16. The apparatus of claim 13 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of 
based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, 

removing the read request from the first device.
17. A computer program product including a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
by a data storage controller: 
receiving a read request for data on a first device; prior to issuing the read request to the first device, determining that servicing of a reconstruct read request for the data by a second device can complete prior to servicing of the read request by the first device; 
prior to issuing the read request to the first device and in response to determining that servicing of the reconstruct read request for the data by the second device can complete prior to servicing of the read request by the first device, 
initiating the reconstruct read request configured to obtain the data from the second device.
17. A computer program product including a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device; and 



prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, 


initiating the reconstruct read request configured to obtain data stored on the second storage device.
18. The computer program product of claim 17 wherein determining whether to issue the read request to the first device includes: 



determining whether the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; 
in response to determining that the second device is predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, servicing the read request by issuing the read request to the first device; and 
in response to determining that the second device is not predicted to continue exhibiting variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request to the second device.
18. The computer program product of claim 17 further comprising computer program instructions that, when executed, cause a computer to carry out the step of determining whether to issue the read request to the first device, including: 
determining whether the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior; 
based on determining that the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, servicing the read request by issuing the read request to the first device; and 

based on determining that the second device is not predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, 

servicing the read request with the reconstruct read request.
19. The computer program product of claim 17 further comprising computer program instructions that, when executed, cause a computer to carry out the steps of: in response to 
determining that the second device is not exhibiting variable response time behavior, 
determining whether the first device is not exhibiting variable response time behavior; 
in response to determining that the first device is exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request to the second device.

19. The computer program product of claim 17 further comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
determining that the second device is not exhibiting variable response time behavior; 

determining whether the first device is not exhibiting variable response time behavior; and 

based on determining that the first device is exhibiting variable response time behavior, 
servicing the read request with the reconstruct read request.
20. The computer program product of claim 19 further comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 
in response to determining that the first device is not exhibiting variable response time behavior: issuing the read request to the first device; 
determining whether the read request to the first device returns a first result before the reconstruct read request to the second device returns a second result; in response to determining that the read request to the first device returns the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the first result; and 
in response to determining that the read request to the first device does not return the first result before the reconstruct read request to the second device returns the second result, servicing the read request with the second result.
20. The computer program product of claim 19 further comprising, 



based on determining that the first device is not exhibiting variable response time behavior: issuing the read request to the first device; 

determining whether the read request to the first device returns a first result before the reconstruct read request returns a second result; based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, servicing the read request with the first result; and 


based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, servicing the read request with the second result.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hung “Hung” (US 2006/0026347 A1) in view of MCLAREN et al. “McLaren” (WO 2010/0071655 A1)
3. 	In regard to claim 1 	Hung discloses: 
“A method (e.g., Fig. 3A) comprising: determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device;” (e.g., Fig. 2, ¶ 0031, redundant data generating unit 2213 in the control unit 2211 can generate (or regenerate) the redundant data identical to the required data). However, Hung does not appear to expressly disclose while McLaren teaches:   
“prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, initiating the reconstruct read request configured to obtain data stored on the second storage device.” (e.g., Abstract; steps 970-990 in Fig. 9B, ¶¶ 0058). When memory bank(s) that is target read request is performing write or erase operation data can be reconstructed using data and parity stored other banks.
Disclosures by Hung and McLaren are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for improving data reading performance disclosed by Hung to include the reconstruct request read data as taught by McLaren.
The motivation for including the reconstruct request read data as taught by paragraph [0018] of McLaren is to minimize the read latency.
Therefore, it would have been obvious to combine teaching of McLaren with Hung to obtain the invention as specified in the claim.
4. 	In regard to claim 9 	Hung discloses: 
“An apparatus comprising a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:” (e.g., ¶¶ 0029-0030; Fig. 2). 
“determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device;” (e.g., Fig. 2, ¶ 0031, redundant data generating unit 2213 in the control unit 2211 can generate (or regenerate) the redundant data identical to the required data). However, Hung does not appear to expressly disclose while McLaren teaches:
“and prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, initiating the reconstruct read request configured to obtain data stored on the second storage device.” (e.g., Abstract; steps 970-990 in Fig. 9B, ¶¶ 0058). When memory bank(s) that is target read request is performing write or erase operation data can be reconstructed using data and parity stored other banks. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
5. 	In regard to claim 17 Hung discloses:  
“A computer program product including a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:” (e.g., ¶¶ 0029-0030; Fig. 2). 
“determining that a read request for data on a first storage device can be serviced by performing a reconstruct read request that reads data stored on a second storage device;” (e.g., Fig. 2, ¶ 0031, redundant data generating unit 2213 in the control unit 2211 can generate (or regenerate) the redundant data identical to the required data). However, Hung does not appear to expressly disclose while McLaren teaches:
“and prior to issuing the read request to the first device and after determining that the read request for data on the first device can be serviced by performing the reconstruct read request, initiating the reconstruct read request configured to obtain data stored on the second storage device.” (e.g., Abstract; steps 970-990 in Fig. 9B, ¶¶ 0058). When memory bank(s) that is target read request is performing write or erase operation data can be reconstructed using data and parity stored other banks. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
6.    In regard to claims 2, 10, and 18 Hung further teaches: 
“determining whether the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior;” (e.g., ¶ 0011, ¶ 0040; Fig. 3B). 
“based on determining that the second device is predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, servicing the read request by issuing the read request to the first device;” (e.g., ¶ 0040; S321 to S324 in Fig. 3B). 
“and based on determining that the second device is not predicted to exhibit variable response time behavior after the first device is predicted to stop exhibiting variable response time behavior, servicing the read request with the reconstruct read request.” (e.g., ¶ 0059; S333 to S332 in Fig. 3B).
7.    In regard to claims 3, 11, and 19 Hung further teaches:  
“determining that the second device is not exhibiting variable response time behavior; determining whether the first device is not exhibiting variable response time behavior;” (e.g., ¶ 0038; S320 to S331 in Fig. 3B). 
“and based on determining that the first device is exhibiting variable response time behavior, servicing the read request with the reconstruct read request.” (e.g., ¶ 0039; S333 to S332 in Fig. 3B).
8.    In regard to claims 4, 12, and 20 Hung further teaches: 
“based on determining that the first device is not exhibiting variable response time behavior:  issuing the read request to the first device;” (e.g., ¶ 0036; read request complete; S315 to S316 in Fig. 3A).
“determining whether the read request to the first device returns a first result before the reconstruct read request returns a second result;” (e.g., ¶ 0036; read request complete; S315 to S316 in Fig. 3A).
“based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, servicing the read request with the first result;” (e.g., ¶ 0036; S315 to S316; Fig. 3A; target disk data complete).
“and based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, servicing the read request with the second result.” (e.g., ¶ 0038; S320, S330, S333, S332; return redundant data).
9.    In regard to claims 5 and 13 Hung further teaches: 
“based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, discarding the second result.” (e.g., ¶ 0038; S331; Fig. 3B; the controller 221 will discard the generated redundant data).
10.    In regard to claims 6 and 14 Hung further teaches:
“based on determining that the read request to the first device returns the first result before the reconstruct read request returns the second result, removing the reconstructive read request.” (e.g., ¶ 0040; S324 to S334; Fig. 3B; the data reading procedure ends in step S334).
11.    In regard to claims 7 and 15 Hung further teaches: 
“based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, discarding the first result.” (e.g., ¶ 0059; S333 to S332 in Fig. 3B).
12.    In regard to claims 8 and 16 Hung further teaches: 
“based on determining that the read request to the first device does not return the first result before the reconstruct read request returns the second result, removing the read request from the first device.” (e.g., ¶ 0059; S333 to S332 in Fig. 3B).

Conclusion
The prior art made of record and not relied upon are as follows:
1. Saliba et al. (US 2010/0037118 A1).
2. Shellhamer (US 2009/0259882 A1).
3. Makita (US 7,480,818 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        November 16, 2022